Case 1:19-cr-00602-RA Document 61 Filed 04/12/21 Page 1of1

 

USDC-SDNY
DOCUMENT

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOCH:

UNITED STATES OF AMERICA, DATE FILED:

Plaintiff,

19-CR-602 (RA)
Vv.
ORDER

MICHAEL HILD,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:
Trial in this matter will commence April 13, 2021. The Court will sit from 10:15 am to 4:15
pm Mondays through Fridays in Courtroom 110 at 40 Foley Square. Members of the public may listen

to this trial by calling (888) 363-4749 and entering the access code 1015508#.

SO ORDERED.
Dated: April 12, 2021 j { /
New York, New York i Sé& ee

{
RONNIE ABRAMS
United States District Judge

 
